Title: To James Madison from Jacob Wagner, 8 August 1805
From: Wagner, Jacob
To: Madison, James


          
            Dear Sir
            Department of State 8 Augt. 1805.
          
          Mr. Deblois encourages me with the expectation of procuring a vessel in a day or two to carry the brass guns to Boston; and as thereafter nothing will remain to prevent the vessel from sailing from Kennebec, I have enclosed letters requesting passports from the Foreign Ministers. Mr. Merry proceeds on his journey for Philada. this afternoon: from Baltimore he crosses the Bay. He says Mrs. Turreau lodges at Evans’ tavern in Baltimore and the General lives at a Country seat.
          I have at length gone over all OBrien’s accounts, so as to enable him to return, and, as, I hope, to render his return unnecessary, having obtained all the light he can throw upon them. They will of course remain in their present state until you return.
          A letter from the President for you goes in this mail. With respect & attachment Your obed. servt.
          
            J.Wagner
          
          
            P.S. Will you be pleased to cover the passports to Joshua Wingate Esqr. Hallowell, Maine.
          
        